Title: To George Washington from William Livingston, 26 January 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 26 January 1782
                  
                  I have been honoured with your Excellency’s Letter of the 12th instant, relative to the affair of Egg harbour:  As the facts upon farther enquiry appeared to be very different from the information I had at first received, it could not be expected that your Excellency should pursue such measures as I had hoped from your constant readiness to serve the public, you would have pursued, had the first report been verified by corresponding facts, & which in deed you assure me that you would have adopted.  I have therefore to express my sense of your Excellency’s good intentions & am glad to find that the enemy have not yet dared to venture on so bold an attempt, ’tho’ they do infinite mischief in that part of the country (I think it was the only part of the State in which they did the like mischief) by carrying on the trade with the enemy.  Respecting that pernicious traffic I heartily concur with you in sentiment that it ought to be made capital.  It is not only contrary to the useage of all nations, as your Excellency justly observes, to punish so atrocious a crime by fine only; but in point of demerit, I should think that if any crime in the world deserved death, next to that of murder, it must be that of supplying an enemy in time of war, with the means of facilitating their continuing such war against one’s own country.
                  Last evening I was honoured with two Letters from your Excellency both of the 22d instant.  Relative to that concerning John Smith, for which I am much obliged to your Excellency, I make no doubt but the Author of the anonymous Letter to your Excellency (which you inclosed) is right in his conjecture about Mr Smith’s real business at Morris Town.  That person has given me cause of suspicion during the whole war.  He has been constantly rambling thro’ almost the whole continent without being or pretending to be a citizen of any one particular State on it.  And as to the study of the Law which it seems he assigns at present for the reason of his fixing himself in Morris town, it would with me have had an equal appearance of probability had he pretended to study judicial Astrology.  What ought to render him still more suspect in this particular crisis, than his perpetually roving about without any apparent business, is that his brother Tom Smith (who is but too justly suspected in the case of Andrèe) & one John  both obnoxious Characters in the State of New York, have both settled at Aquackenonck, a place so exposed to the enemy, that the good Whigs in that part of the country, who cannot without ruining themselves remove their families from it, dare not sleep in their own houses, & which I must from thence presume no person coming from another state, & having all New Jersey before him to chose a place for his residence would particulary fix upon as a spot where he could live in tolerable safety unless he was upon better terms with the enemy, than a good Whig can possibly be.  The authority of the Executive of this State is so circumscribed respecting the removal of such disagreeable visitants, that I cannot treat those Gentlemen with the attention that I would always wish to shew to such kind of Strangers; but I have strongly 
                        recommended
                      Mr John Smith, as I had already done the other two, to the Chief Justice, who is now holding Court in the neighborhood of Morris, & who I think can, in vertue of a Law of this State against travelling without passports remand them to the state they last came from.
                  Your Excellency’s circular Letter I shall with my first message to the Assembly at their next sitting, lay before them & I hope they will view the Subject of it in the same just point of light in which you see it.  I am thoroughly convinced that more spirited exertions in the power only of those who hold the purse strings in the several States, might before now have brought the war to an happy issue.  But—it is perhaps best to add no more than that  I am with the greatest esteem & attachment Dear Sir Your Excellencys most humble Servant
                  
                     Wil: Livingston
                     
                  
               